        Case 3:20-cv-00115-DEP Document 19 Filed 04/27/21 Page 1 of 1

                  UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK



                           JUDGMENT IN A CIVIL CASE

Melissa A. Dougherty
            Plaintiff(s)
      vs.                                CASE NUMBER: 3:20-cv-115 (DEP)

Commissioner of Social Security
          Defendant(s)

Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: Defendant’s motion for judgment on the
pleadings is GRANTED. The Commissioner’s determination that the
plaintiff was not disabled at the relevant times, and thus is not entitled to
benefits under the Social Security Act, is AFFIRMED. DISMISSING
plaintiff’s complaint in its entirety.

All of the above pursuant to the order of the Honorable David E. Peebles, dated the 27 th
day of April, 2021.

DATED: April 27, 2021




                                           s/Kathy Rogers
                                               Deputy Clerk
